THE     AYTORNEBY              GENERAL
                        OlF%-ICXAS
                    AUSTIN.    TEXAS    78111

                         April 15, 1969


Honorable G. R. Close                  Opinion No. M-374
County Attorney
Ochiltree County Courthouse            Re: Whether the Commissioners
Perryton. Texas 19070                      Court has authority
                                           through its County His-
                                           torical Committee to pur-
                                           chase a history of the
                                           county, under the stated
                                           facts, and a related
                                           question.
Dear Mr. Close:

     You have requested the opinion of this office regarding
the above question, and in this connection have provided the
following facts:

           In 1968 a special committee under the
     Ochiltree County Historical Survey Committee was
     formed for the purpose of the preparation, print-
     ing , publishing and sale of an Ochiltree County
     history, to be known as "The Wheatheart of the
     Plains - A History of Ochiltree County, Texas".

          By resolution of March 6, 1969, the Commis-
     sioners Court of Ochiltree County authorized the
     purchase of 4,000 copies of the county history,
     through the County Historical Survey Committee,
     and directed that the volumes be distributed and sold
     at a price of not less than $10.00 per copy. As the
     books are sold the general fund of the County is to
     be reimbursed up to the total acquisition price, and
     any surplus is to be held by the County Historical
     Survey Committee for use in historical projects, under
     the direction of the Commissioners Court.




                              -1848-
                                                       I.   .




Hon. G. R. Close, page 2 (M-374)


     Your second question is whether the Commissioners Court
has the authority to make an emergency amendment  to the county
budget in order to make the payments authorized in the afore-
mentioned resolution, the necessary amounts not having been
included in the budget at the time of its adoption.

     It is axiomatic that the Commissioners Court is a court
of limited jurisdiction, and has only those powers expressly
granted by constitution or statute, or those necessarily im-
plied therefrom.  Canales v. Laughlin, 147 Tex. 169, 214 S.W.2d
451 (1948). The March 6, 1969 resolution adopted by the Com-
missioners Court here involved relied upon Articles 2372r and
6145.1, Vernon's Civil Statutes.

     Article 6145.1 authorizes the county judge to appoint a
County Historical Survey Committee, and reads, in part, as
follows:
          II
            ...The county is hereby authorized to pay the
     necessary expenses of such committee.   Such com-
     mittees as are appointed shall institute and carry
     out a survey of the county to determine the existence
     of historical buildings, battlefields,private col-
     lections of historical memorabilia, or other historical
     features within the county, and shall thereafter con-
     tinue to collect data on the same subject as it may
     become available. The data collected shall be made
     available to anyone interested therein, and especially
     to the Commissioners Court and to the Texas State
     Historical Survey Committee. This Committee shall
     make any recommendations concerning the acquisition
     of property, real or personal, which are of historical
     significance, when requested to do so by the Commissioners
     Court."

     The foregoing statute only authorizes the Commissioners
Court to pay the necessary expenses of the County Historical
Survey Committee. These expenses may only be those properly
incurred in carrying out the assigned duties of the committee.
The assigned duties relate only to the gathering of historical
data concerning the county- At this point we are not prepared


                           -1849s
Hon. G. R. Close, page 3 (M-374)



to say that correlated historical data may not be presented
in book form by the committee, but it is our view that the
necessary expenses of the committee certainly do not include
the printing and publication of a county history for sale to
the public.

     We are left with the question of whether the Commissioners
Court has the authority to buy 4,000 volumes of a county history,
with the objective of resale to the general public. The Com-
missioners Court is given specific authority to make certain
expenditures for historical purposes in Article 2372r, which
reads as follows:

          "The Commissioners Court of each county of this
     State, in addition to the powers already conferred on
     it by law, is hereby empowered to appropriate from
     the general fund of said counties, monies for the
     purpose of erecting historical markers, monuments,
     and medallions, and purchasing objects and collections
     of objects of any kind which are of historical
     significance to such county."

     Research has revealed no other statute or constitutional
provision from which the Commissioners Court may derive
authority to make the expenditures contemplated here, and it
is our view that the above-quoted provision cannot be extended
to include the purchase of county histories such as planned by
Ochiltree County.

     A "collection" is defined in Webster's Third New Inter-
national Dictionary, 1966, as "an assembly of objects or
specimens  for the purposes of education, research or interest".
Under such a definition, several thousand copies of the same
book could not constitute a "collection of objects" within
the terms of the statute.

     You are accordingly advised that it is the opinion of this
office that under the facts presented, the Commissioners Court
of Ochiltree County does not have the authority to purchase
copies of a history of the county.


                          -l&50-
Hon. G. R. Close, page 4 (M-374)


     Although not expressly made the subject of inquiry, it is
not necessary to reach the problem involved, as to the question
of the authority of the Commissioners Court to permit the sale
of county property without declaring it to be surplus and
unusable, and without taking bids thereon: nor is it necessary
to answer your question concerning emergency amendment of the
county budget.

                          SUMMARY

             Under the facts presented, Articles 2372r
          and 6145.1, V.C.S., do not provide authority
          for the Commissioners Court of a county to
          expend county funds for the purchase of volumes
          of a county history, and no other authority
          exists to provide a basis for such expenditures.

                                        very tr ly,
                                              .~
                                             dd / /iszzL
                                         D C. MARTIN
                                         y General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Alfred Walker
Richard Chote
Tom Bullington
Harold Kennedy

W. V. GEPPERT
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant


                               -1851-